Exhibit 10.4
BORGWARNER INC.
AMENDED AND RESTATED
2004 STOCK INCENTIVE PLAN
(as Amended and Restated Effective January 1, 2009)
Section 1. Purpose.
     The purpose of the Plan is to give the Company a significant advantage in
attracting, retaining and motivating officers, employees and directors and to
provide the Company and its subsidiaries with the ability to provide incentives
more directly linked to the profitability of the Company’s businesses and
increases in stockholder value.
Section 2. Definitions.
     For purposes of the Plan, the following terms are defined as set forth
below:
     (a) “Affiliate” means a corporation or other entity controlled by the
Company and designated by the Committee as such.
     (b) “Award” means a Stock Appreciation Right, Stock Option, Restricted
Stock, Stock Unit, Performance Unit, or Performance Share.
     (c) “Award Agreement” means a written agreement or notice memorializing the
terms and conditions of an Award granted pursuant to the Plan.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Breach of Conduct” means, for purposes of the Plan, any of the
following: (i) actions by the participant resulting in the termination of the
participant’s employment with the Company or any Affiliate for Cause, (ii) the
participant’s violation of the Company’s Code of Ethical Conduct where such
business standards have been distributed or made available to the participant,
(iii) the participant’s unauthorized disclosure to a third party of confidential
information, intellectual property, or proprietary business practices,
processes, or methods of the Company; or willful failure to protect the
Company’s confidential information, intellectual property, proprietary business
practices, processes, or methods from unauthorized disclosure, or (iv) the
participant’s soliciting, inducing, or attempting to induce employees of the
Company and its Affiliates to terminate their employment with the Company or an
Affiliate.
     (f) “Cause” has the meaning set forth in Section 6(i).
     (g) “CEO” means the chief executive officer of the Company or any successor
corporation.

1



--------------------------------------------------------------------------------



 



     (h) “Change in Control” and “Change in Control Price” have the meanings set
forth in Sections 12(b) and (c), respectively.
     (i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
     (j) “Commission” means the Securities and Exchange Commission or any
successor agency.
     (k) “Committee” means the Committee referred to in Section 3.
     (l) “Company” means BorgWarner Inc., a Delaware corporation.
     (m) “Disability” means, with respect to any Award recipient, that the
recipient (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less that 3 months under an accident or health plan covering the
Company’s employees, or (iii) is determined to be permanently disabled by the
Social Security Administration. “Disability” shall be determined by the plan
administrator of the RSP under the disability claims procedures of the RSP but
applying the foregoing definition of “Disability” and subject to final review
and approval by the Committee in the case of a participant who is a “covered
employee” within the meaning of Section 162(m)(3) of the Code.
     (n) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.
     (o) “Fair Market Value” means, as of any given date, the mean between the
highest and lowest reported sales prices of the Stock on the New York Stock
Exchange Composite Tape or, if not listed on such exchange, on any other
national securities exchange on which the Stock is listed or on NASDAQ. If there
is no regular public trading market for such Stock, the Fair Market Value of the
Stock shall be determined by the Committee in good faith.
     (p) “Freestanding Stock Appreciation Right” means a Stock Appreciation
Right granted under Section 7 without relationship to a Stock Option.
     (q) “Incentive Stock Option” means any Stock Option intended to be and
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.
     (r) “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.
     (s) “Performance Goals” means a target or targets of objective performance
established by the Committee in its sole discretion. A Performance Goal shall be
based on one or more of the following criteria: earnings before or after taxes
(including earnings before interest, taxes, depreciation and amortization); net
or operating income; earnings per share; expense reductions; return on
investment; combined net worth; debt to equity ratio; operating cash flow;
return on total capital, equity, or assets; total shareholder return; economic
value; or changes in the

2



--------------------------------------------------------------------------------



 



market price of the Common Stock. The criteria selected by the Committee may
relate to the Company, one or more of its Affiliates or one or more of its
business units, or any combination thereof. The Performance Goals so selected by
the Committee may be based solely on the performance of the Company, its
Affiliates, or business units, or any combination thereof, or may be relative to
the performance of one or more peer group companies, indices, or combination
thereof. A Performance Goal may include a threshold level of performance below
which no payout or vesting will occur, target levels of performance at which a
full payout or full vesting will occur, and/or a maximum level of performance at
which a specified additional payout or vesting will occur. Each of the foregoing
Performance Goals shall be subject to certification by the Committee; provided
that the Committee shall have the authority, to the extent consistent with the
“qualified performance-based compensation” exception of Section 162(m) of the
Code and Section 1.162-27(e) of the Income Tax Regulations, to make equitable
adjustments to the Performance Goals in recognition of unusual or nonrecurring
events affecting the Company or any Affiliate or the financial statements of the
Company or any Affiliate in response to changes in applicable laws or
regulations, or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles. Once a Performance Goal is established, the Committee shall have no
discretion to increase the amount of compensation that would otherwise be
payable to a recipient upon attainment of a Performance Goal.

     (t) “Performance Period” means the period of one (1) year or longer
established by the Committee in connection with the grant of an Award for which
the Committee has established Performance Goals.
     (u) “Performance Unit” means an Award granted under Section 10, the value
of which is expressed in terms of cash or in property other than Stock.
     (v) “Performance Share” means an Award granted under Section 11, the value
of which is expressed in terms of, or valued by reference to, a share of Stock.
     (w) “Plan” means the BorgWarner Inc. 2004 Stock Incentive Plan, as set
forth herein and as hereinafter amended from time to time.
     (x) “Restricted Stock” means an award granted under Section 8.
     (y) “Restricted Stock Agreement” means an Award Agreement memorializing the
terms and conditions of a grant of Restricted Stock.
     (z) “Retirement” means, in the case of Section 8 (Restricted Stock),
Section 9 (Stock Units), Section 10 (Performance Units), and Section 11
(Performance Shares), the participant’s termination of employment with the
Company and all Affiliates (i) on or after the last day of the calendar month
coincident with or immediately following the day on which the participant
attains age 65, or age 60 if the participant has been credited with at least
15 years of service as determined under the RSP, or (ii) with the written
consent of the Company that such termination of employment shall constitute
retirement. In the case of Section 6 (Stock Options) and Section 7 (Stock
Appreciation Rights), “Retirement” means the participant’s termination of
employment with the Company and all Affiliates on or after the last day of the
calendar month coincident with or immediately following the day on which the
participant attains (i) age 65, or (ii) age 60 if the participant has been
credited with at least 15 years of service as determined under the RSP.
     (aa) “RSP” means the BorgWarner Inc. Retirement Savings Plan.

3



--------------------------------------------------------------------------------



 



     (bb) “Rule 16b-3” means Rule 16b-3, as promulgated by the Commission under
Section 16(b) of the Exchange Act, as amended from time to time or any successor
definition adopted by the Commission.
     (cc) “Specified Employee” means a “specified employee” within the meaning
of Section 409A(a)(2)(B) of the Code and using the methodology selected by the
Company from time to time (including any permitted alternate means selected by
the Company to identify specified employees), or if none, the default
methodology provided by applicable Income Tax Regulations).
     (dd) “Stock” means common stock, par value $.01 per share, of the Company
that as of the date of grant of an Award, has the highest aggregate value of any
class of common stock of the Company outstanding or a class of common stock
substantially similar to such class of stock (ignoring differences in voting
rights). In addition, Stock does not include any stock of the Company that
provides a preference as to dividends or liquidation rights.
     (ee) “Stock Appreciation Right” means a right granted under Section 7.
     (ff) “Stock Option” means an option granted under Section 6 to purchase one
or more shares of Stock.
     (gg) “Stock Unit” means a right granted under Section 9.
     (hh) “Tandem Stock Appreciation Right” means a Stock Appreciation Right
granted under Section 7 in conjunction with a Stock Option.
     (ii) “Termination of Employment” means the termination of the participant’s
employment with the Company and any subsidiary or Affiliate. A participant
employed by a subsidiary or an Affiliate shall also be deemed to incur a
Termination of Employment if the subsidiary or Affiliate ceases to be such a
subsidiary or Affiliate, as the case may be, and the participant does not
immediately thereafter become an employee of the Company or another subsidiary
or Affiliate. In the case of a participant who is a director but not an employee
of the Company or any subsidiary or Affiliate, “Termination of Employment” means
the termination of the participant’s services as a member of the Board. For
purposes of Section 12(a)(iv) hereof, a Termination of Employment” must
constitute a “Separation from Service” for purposes of Code Section 409A.
In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.
Section 3. Administration.
     The Plan shall be administered by the Compensation Committee of the Board
or such other committee of the Board, composed of not less than three
(3) members of the Board, each of whom shall be appointed by and serve at the
pleasure of the Board and who shall also be “non-employee directors” within the
meaning of Rule 16b-3, “independent directors” within the meaning of any
applicable stock exchange rule, and to the extent that the Committee has
resolved to take actions necessary to enable compensation arising with respect
to Awards under the Plan to constitute performance-based compensation for
purposes of Section 162(m) of the Code, “outside directors” within the meaning
of Section 162(m) of the Code.

4



--------------------------------------------------------------------------------



 



     With respect to Awards granted to members of the Board who are not officers
or employees of the Company, a subsidiary, or an Affiliate, the Plan shall be
administered by the Committee subject to the approval of a majority of all
members of the Board (including members of the Committee) who are “non-employee
directors” within the meaning of Rule 16b-3, and “independent directors” with
the meaning of any applicable stock exchange rule. With respect to such Awards,
all references to the “Committee” contained in the Plan shall be deemed and
construed to mean the Committee, the decisions of which shall be subject to the
approval of a majority of such members of the Board who are both “non-employee
directors within the meaning of Rule 16b-3 and “independent directors” within
the meaning of any applicable stock exchange rule.
     The Committee shall have full authority to grant Awards pursuant to the
terms of the Plan to officers, employees and directors of the Company and its
subsidiaries and Affiliates.
     Among other things, the Committee shall have the authority, subject to the
terms of the Plan:
     (a) to select the officers, employees and directors to whom Awards may from
time to time be granted;
     (b) to determine whether and to what extent Awards are to be granted
hereunder and the type or types of Awards to be granted;
     (c) to determine the number of shares of Stock to be covered by each Award
granted hereunder;
     (d) to determine the terms and conditions of any Award granted hereunder
(including, but not limited to, the option price (subject to Section 6(a)), any
vesting restriction or limitation and any vesting acceleration or forfeiture
waiver regarding any Award and the shares of Stock relating thereto, based on
such factors as the Committee shall determine);
     (e) to modify, amend or adjust the terms and conditions of any Award, at
any time or from time to time;
     (f) to determine to what extent and under what circumstances Stock and
other amounts payable with respect to an Award shall be deferred; and
     (g) to determine under what circumstances a Stock Option may be settled in
cash or Stock under Section 6(j).
     The Committee may authorize the CEO to grant Awards pursuant to the terms
of the Plan covering up to ten thousand (10,000) shares of Stock per individual,
per year, to officers and employees of the Company and its subsidiaries and
Affiliates who are not (i) subject to Section 16 of the Exchange Act, nor (ii)
“covered employees” within the meaning of Code Section 162(m)(3). Any such
authorization so made shall be consistent with recommendations made by the
Board’s Compensation Committee to the Board regarding non-CEO compensation,
incentive-compensation plans and equity-based plans. When such authorization is
so made by the Committee, the CEO shall have the authority of the Committee
described in Sections 3(a), 3(b), 3(c), and 3(d) of the Plan with respect to the
granting of such Awards; provided, however, that the Committee may limit or
qualify such authorization in any manner it deems appropriate.

5



--------------------------------------------------------------------------------



 



     The Committee may also authorize the CEO to grant Awards pursuant to the
terms of the Plan covering up to ten thousand (10,000) shares of Stock per
individual, as an inducement to an individual to accept an offer of employment,
including Awards to individuals who may become, upon accepting an offer of
employment, (i) officers of the Company and its subsidiaries and Affiliates who
are subject to Section 16 of the Exchange Act, or (ii) “covered employees”
within the meaning of Code Section 162(m)(3). Any such authorization so made
shall be consistent with recommendations made by the Board’s Compensation
Committee to the Board regarding non-CEO compensation, incentive-compensation
plans and equity-based plans. When such authorization is so made by the
Committee, the CEO shall have the authority of the Committee described in
Sections 3(a), 3(b), 3(c), and 3(d) of the Plan with respect to the granting of
such Awards; provided, however, that the Committee may limit or qualify such
authorization in any manner it deems appropriate.
     The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.
     The Committee may act only by a majority of its members then in office,
except that the members thereof may (i) delegate all or a portion of the
administration of the Plan to one or more officers of the Company, provided that
no such delegation may be made that would cause Awards or other transactions
under the Plan to cease to be exempt from Section 16(b) of the Exchange Act or
to cease to constitute “qualified performance-based compensation within the
meaning of Section 1.162-27(e) of the Income Tax Regulations in instances where
the Committee has intended that an Award so qualify, and (ii) authorize any one
or more of their number or any officer of the Company to execute and deliver
documents on behalf of the Committee.
     Any determination made by the Committee or pursuant to delegated authority
pursuant to the provisions of the Plan with respect to any Award shall be made
in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Committee or any appropriately
delegated officer pursuant to the provisions of the Plan shall be final and
binding on all persons, including the Company and Plan participants.
     In addition to such other rights of indemnification from the Company as
they may have, the members of the Committee shall be indemnified by the Company
against reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Award granted thereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except that such member is liable for
negligence or misconduct in the performance of his duties; provided that within
sixty (60) days after institution of any such action, suit or proceeding, the
member shall in writing offer the Company the opportunity, at its own expense,
to handle and defend the same.
Section 4. Stock Subject To Plan; Individual Limitations.
     (a) Subject to adjustment as provided herein, the total number of shares of
Stock of the Company available for Awards under the Plan, including with respect
to Incentive Stock Options, shall be five million (5,000,000) shares.

6



--------------------------------------------------------------------------------



 



     (b) No “covered employee,” as such term is defined in Section 162(m) of the
Code, shall in any fiscal year of the Company be granted Stock Options, Stock
Appreciation Rights, Restricted Stock, Stock Units, or Performance Shares
covering more than three hundred thousand (300,000) shares of Stock (including
grants of Stock Options, Stock Appreciation Rights, Stock Units, or Performance
Shares that are paid or payable in cash), but excluding from this limitation
(i) any additional shares of Stock credited to the participant as dividend
equivalents on Awards, (ii) cash or stock dividends on Restricted Stock that are
paid or credited to a participant as additional Restricted Stock, and
(iii) dividend equivalents that are paid or credited to a participant on Stock
Units. No “covered employee,” as such term is defined in Section 162(m) of the
Code, shall in any fiscal year of the Company be granted Performance Units of a
value exceeding when paid three million dollars ($3,000,000) in cash or in
property other than Stock, but excluding from this limitation including any
additional amounts credited to the participant as interest or dividend
equivalents.
     (c) The Stock to be delivered under the Plan may be made available from
authorized but unissued shares of Stock, treasury stock, or shares of Stock
purchased on the open market.
     (d) With respect to Awards under the Plan,
     (i) If any shares of Restricted Stock are forfeited, any Stock Option or
Stock Appreciation Right is forfeited, cancelled or otherwise terminated without
being exercised, or if any Stock Option or Stock Appreciation Right (whether
granted alone or in conjunction with a Stock Option) is exercised for or paid in
cash, shares subject to such Awards that are forfeited, cancelled, terminated
without being exercised, or paid in cash shall again be available for
distribution in connection with Awards under the Plan;
     (ii) If any Stock Unit, Performance Unit, or Performance Share is
cancelled, forfeited, terminates in whole or in part without the delivery of
Stock or is paid in cash, shares subject to such Awards that are so cancelled,
forfeited, terminated or paid in cash shall again be available for distribution
in connection with Awards under the Plan;
     (iii) If an Award recipient tenders shares of previously-acquired Stock in
satisfaction of applicable withholding tax obligations, or if any shares of
Stock covered by an Award are not delivered to the Award recipient because such
shares are withheld to satisfy applicable withholding tax obligations, such
shares shall again be available for further Award grants under the Plan; and
     (iv) If an Award recipient tenders shares of previously-acquired Stock in
payment of the option price upon exercise of a Stock Option or if shares of
Stock are withheld in payment of the option price, the number of shares
represented thereby shall again be available for further Award grants under the
Plan.
     (e) Subject to Sections 6(l) and 7(f), below, in the event of any merger,
reorganization, consolidation, recapitalization, stock dividend, stock split,
extraordinary distribution with respect to the Stock or other change in
corporate structure affecting the Stock, the Committee or Board may make such
substitution or adjustments in the aggregate number and kind of shares reserved
for issuance under the Plan, in the number, kind and option price of shares
subject to outstanding Stock Options and Stock Appreciation Rights, in the
number and kind of shares subject to other outstanding Awards granted under the
Plan and/or such other substitution or adjustments in the consideration
receivable upon exercise as it may determine to be appropriate in its sole
discretion; provided, however, that the number of shares subject to any Award
shall always be a whole number. Such adjusted option price shall also be used to
determine the amount payable by the Company upon the exercise of any Stock
Appreciation Right associated with any Stock Option.
Section 5. Eligibility.

7



--------------------------------------------------------------------------------



 



     Officers, employees and directors of the Company, its subsidiaries and
Affiliates who are responsible for or contribute to the management, growth and
profitability of the business of the Company, its subsidiaries and Affiliates,
as determined by the Committee, are eligible to be granted Awards under the
Plan. However, no grant of Incentive Stock Options, Performance Units, or
Performance Shares shall be made to a director who is not an officer or a
salaried employee of the Company, a subsidiary, or an Affiliate.
Section 6. Stock Options.
     Stock Options may be granted alone or in addition to other Awards granted
under the Plan and may be of two types: Incentive Stock Options and
Non-Qualified Stock Options. Any Stock Option granted under the Plan shall be in
such form as the Committee may from time to time approve.
     A Stock Option shall entitle the optionee to purchase one or more shares of
Stock, pursuant to the terms and provisions of the Plan and the applicable Award
Agreement. The Committee shall have the authority to grant participants
Incentive Stock Options, Non-Qualified Stock Options or both types of Stock
Options (in each case with or without Stock Appreciation Rights), provided
however, that Incentive Stock Options may be granted only to employees of the
Company and its subsidiaries (within the meaning of Section 424(f) of the Code).
To the extent that any Stock Option is not designated as an Incentive Stock
Option or even if so designated does not qualify as an Incentive Stock Option,
it shall constitute a Non-Qualified Stock Option.
     Stock Options shall be evidenced by Award Agreements, the terms and
provisions of which may differ. An Award Agreement providing for the grant of
Stock Options shall indicate on its face whether it is intended to be an
agreement for an Incentive Stock Option or a Non-Qualified Stock Option. The
grant of a Stock Option shall occur on the date the Committee by resolution
selects an individual to be a participant in any grant of a Stock Option,
determines the number of shares of Stock to be subject to such Stock Option to
be granted to such individual and specifies the terms and provisions of the
Stock Option. The Company shall notify a participant of any grant of a Stock
Option, and a written Award Agreement or Award Agreements shall be duly executed
and delivered by the Company to the participant.
     Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered nor
shall any discretion or authority granted under the Plan be exercised so as to
disqualify the Plan under Section 422 of the Code or, without the consent of the
optionee affected, to disqualify any Incentive Stock Option under such
Section 422.
     Stock Options granted under the Plan shall be subject to the following
terms and conditions and shall contain such additional terms and conditions as
the Committee shall deem desirable:
     (a) Option Price. The option price per share of Stock purchasable under a
Stock Option shall be determined by the Committee and set forth in the Award
Agreement, and shall not be and shall never become less than the Fair Market
Value of the Stock subject to the Stock Option on the date of grant.
     (b) Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than ten (10) years
after the date the Stock Option is granted.

8



--------------------------------------------------------------------------------



 



     (c) Exercisability. Except as otherwise provided herein, Stock Options
shall be exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Committee. If the Committee provides
that any Stock Option is exercisable only in installments, the Committee may at
any time waive such installment exercise provisions, in whole or in part, based
on such factors as the Committee may determine. In addition, the Committee may
at any time, in whole or in part, accelerate the exercisability of any Stock
Option.
     (d) Method of Exercise. Subject to the provisions of this Section 6, Stock
Options may be exercised, in whole or in part, at any time during the option
term by giving written notice of exercise to the Company specifying the number
of shares of Stock subject to the Stock Option to be purchased.
     The option price of Stock to be purchased upon exercise of any Option shall
be paid in full in cash (by certified or bank check or such other instrument as
the Company may accept) or, if and to the extent set forth in the Award
Agreement, may also be paid by one or more of the following: (i) in the form of
unrestricted Stock already owned by the optionee (and, in the case of the
exercise of a Non-Qualified Stock Option, Restricted Stock subject to an Award
hereunder) based in any such instance on the Fair Market Value of the Stock on
the date the Stock Option is exercised; provided, however, that, in the case of
an Incentive Stock Option, the right to make a payment in the form of already
owned shares of Stock may be authorized only at the time the Stock Option is
granted; (ii) by requesting the Company to withhold from the number of shares of
Stock otherwise issuable upon exercise of the Stock Option that number of shares
having an aggregate Fair Market Value on the date of exercise equal to the
exercise price for all of the shares of Stock subject to such exercise; or
(iii) by a combination thereof, in each case in the manner provided in the Award
Agreement.
     In the discretion of the Committee and if not prohibited by law, payment
for any shares subject to a Stock Option may also be made by delivering a
properly executed exercise notice to the Company or its agent, together with a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the amount of sale or loan proceeds to pay the purchase price. To facilitate the
foregoing, the Company may enter into agreements for coordinated procedures with
one or more brokerage firms.
     If payment of the option exercise price of a Non-Qualified Stock Option is
made in whole or in part in the form of Restricted Stock, the number of shares
of Stock to be received upon such exercise equal to the number of shares of
Restricted Stock used for payment of the option exercise price shall be subject
to the same forfeiture restrictions to which such Restricted Stock was subject,
unless otherwise determined by the Committee.
     No shares of Stock shall be issued until full payment therefore has been
made. Subject to any forfeiture restrictions that may apply if a Stock Option is
exercised using Restricted Stock, an optionee shall have all of the rights of a
stockholder of the Company holding the Stock that is subject to such Stock
Option (including, if applicable, the right to vote the shares and the right to
receive dividends) when the optionee has given written notice of exercise, has
paid in full for such shares and, if requested, has given the representation
described in Section 16(a), but shall have no rights of a stockholder of the
Company prior to such notice of exercise, full payment, and if requested
providing the representation described in Section 16(a).
     (e) Transferability of Stock Options. No Stock Option shall be transferable
by the optionee other than (i) by will or by the laws of descent and
distribution, or, in the Committee’s discretion, pursuant to a written
beneficiary designation, (ii) pursuant to a qualified domestic relations order
(as defined in the Code or Title I of the Employee Retirement Income Security
Act of 1974, as amended, or the rules thereunder), or (iii) in the Committee’s
discretion, pursuant to a gift to such optionee’s “immediate family” members
directly, or indirectly by means of a trust, partnership, or limited liability
company. Subject to the terms of this Plan and the relevant Award Agreement, all
Stock Options shall be exercisable only by the optionee, guardian, legal

9



--------------------------------------------------------------------------------



 



representative or beneficiary of the optionee or permitted transferee, it being
understood that the terms “holder” and “optionee” include any such guardian,
legal representative or beneficiary or transferee. For purposes of this
Section 6(e), “immediate family” shall mean, except as otherwise defined by the
Committee, the optionee’s spouse, children, siblings, stepchildren,
grandchildren, parents, stepparents, grandparents, in-laws and persons related
by legal adoption. Such transferees may transfer a Stock Option only by will or
by the laws of descent and distribution. In no event may a participant transfer
an Incentive Stock Option other than by will or the laws of descent and
distribution. The transfer of Stock Options to a third party for value is
prohibited.

     (f) Termination by Death. If an optionee’s employment terminates by reason
of death, any Stock Option held by such optionee may thereafter be exercised, to
the extent then exercisable, or on such accelerated basis as the Committee may
determine, for a period of one (1) year (or such other period as the Committee
may specify in the Award Agreement) from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter. In the event of Termination of Employment due to death, if an Incentive
Stock Option is exercised after the expiration of the exercise periods that
apply for purposes of Section 422 of the Code, such Stock Option will thereafter
be treated as a Non-Qualified Stock Option.
     (g) Termination by Reason of Disability. If an optionee’s employment
terminates by reason of Disability, any Stock Option held by such optionee may
thereafter be exercised by the optionee, to the extent it was exercisable at the
time of termination, or on such accelerated basis as the Committee may
determine, for a period of three (3) years (or such shorter period as the
Committee may specify in the Award Agreement) from the date of such termination
of employment or until the expiration of the stated term of such Stock Option,
whichever period is the shorter; provided, however, that if the optionee dies
within such three-year period (or such shorter period), any unexercised Stock
Option held by such optionee shall, notwithstanding the expiration of such
three-year (or such shorter) period, continue to be exercisable to the extent to
which it was exercisable at the time of death for a period of twelve (12) months
from the date of such death or until the expiration of the stated term of such
Stock Option, whichever period is the shorter. In the event of termination of
employment by reason of Disability, if an Incentive Stock Option is exercised
after the expiration of the exercise periods that apply for purposes of
Section 422 of the Code, such Stock Option will thereafter be treated as a
Non-Qualified Stock Option.
     (h) Termination by Reason of Retirement. If an optionee’s employment
terminates by reason of Retirement, any Stock Option held by such optionee may
thereafter be exercised by the optionee, to the extent it was exercisable at the
time of such Retirement or on such accelerated basis as the Committee may
determine, for a period of three (3) years (or such shorter period as the
Committee may specify in the Award Agreement) from the date of such termination
of employment or until the expiration of the stated term of such Stock Option,
whichever period is the shorter; provided, however, that if the optionee dies
within such three-year (or such shorter) period, any unexercised Stock Option
held by such optionee shall, notwithstanding the expiration of such three-year
(or such shorter) period, continue to be exercisable to the extent to which it
was exercisable at the time of death for a period of twelve (12) months from the
date of such death or until the expiration of the stated term of such Stock
Option, whichever period is the shorter. In the event of termination of
employment by reason of Retirement, if an Incentive Stock Option is exercised
after the expiration of the exercise periods that apply for purposes of
Section 422 of the Code, such Stock Option will thereafter be treated as a
NonQualified Stock Option.
     (i) Other Termination. Unless otherwise determined by the Committee, if an
optionee incurs a Termination of Employment for any reason other than death,
Disability or Retirement, any Stock Option held by such Optionee shall thereupon
terminate, except that such Stock Option, to the extent then exercisable, or on
such accelerated basis as the Committee may determine, may be exercised for the
lesser of one (1) year from the date of such Termination of Employment or the
balance of such Stock Option’s term if such Termination of Employment of the
optionee is involuntary and without Cause; provided, however, that if the
optionee dies within such one-year period, any unexercised Stock Option held by
such optionee shall

10



--------------------------------------------------------------------------------



 



notwithstanding the expiration of such one-year period, continue to be
exercisable to the extent to which it was exercisable at the time of death for a
period of twelve (12) months from the date of such death or until the expiration
of the stated term of such Stock Option, whichever period is the shorter. In the
event of Termination of Employment for any reason other than death, Disability
or Retirement, if an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, such
Stock Option will thereafter be treated as a Non-Qualified Stock Option. Unless
otherwise determined by the Committee, for the purposes of the Plan “Cause”
shall mean (i) the participant’s conviction of, or entering a guilty plea, no
contest plea or nolo contendre plea to any felony or to any crime involving
dishonesty or moral turpitude under Federal law or the law of the state in which
such action occurred, (ii) dishonesty in the course of fulfilling the
participant’s employment duties or (iii) willful and deliberate failure on the
part of the participant to perform his employment duties in any material
respect.
     (j) Cashing Out of Stock Option. On receipt of written notice of exercise,
the Committee may elect to cash out all or part of the portion of the shares of
Stock for which a Stock Option is being exercised by paying the optionee an
amount, in cash or Stock, equal to the excess of the Fair Market Value of the
Stock over the option price times the number of shares of Stock for which to the
Option is being exercised on the effective date of such cash out.
     (k) Change in Control Cash Out. During the sixty-day (60-day) period from
and after a Change in Control (the “Exercise Period”), the Committee may, but
shall not be required to, permit an Optionee with respect to any outstanding
Stock Option, whether or not the Stock Option is fully exercisable, and in lieu
of the payment of the exercise price for the shares of Stock being purchased
under the Stock Option and by giving notice to the Company, to elect (within the
Exercise Period) to surrender all or part of the Stock Option to the Company and
to receive cash, within thirty (30) days of such notice, in an amount equal to
the amount by which the Change in Control Price per share of Stock on the date
of such election shall exceed the exercise price per share of Stock under the
Stock Option (the “Spread”) multiplied by the number of shares of Stock granted
under the Stock Option as to which the right granted under this Section 6(k)
shall have been exercised; provided, however, that if the Change in Control is
within six (6) months of the date of grant of a particular Stock Option held by
an optionee who is an officer or director of the Company and is subject to
Section 16(b) of the Exchange Act, no such election shall be made by such
optionee with respect to such Stock Option prior to six (6) months from the date
of grant. Notwithstanding any other provision hereof, if the end of such
sixty-day period from and after a Change in Control is within six (6) months of
the date of grant of a Stock Option held by an optionee who is an officer or
director of the Company and is subject to Section 16(b) of the Exchange Act,
such Stock Option shall be cancelled in exchange for a cash payment to the
optionee, effected on the day which is six (6) months and one (1) day after the
date of grant of such Option, equal to the Spread multiplied by the number of
shares of Stock granted under the Stock Option.
     (l) Modification. Notwithstanding any provision of this Plan or any Award
Agreement to the contrary, no Modification shall be made in respect to any Stock
Option if such Modification would result in the Stock Option constituting a
deferral of compensation or having an additional deferral feature.
     (m) Subject to Subjection (n) below, a “Modification” for purposes of
Subsection (l), above, shall mean any change in the terms of a Stock Option (or
change in the terms of the Plan or applicable Award Agreement) that may provide
the holder of the Stock Option with a direct or indirect reduction in the
exercise price of the Stock Option or an additional deferral feature, or an
extension or renewal of the Stock Option, regardless of whether the holder in
fact benefits from the change in terms. An extension of a Stock Option refers to
the granting to the holder of an additional period of time within which to
exercise the Stock Option beyond the time originally prescribed. A renewal of a
Stock Option is the granting by the Company of the same rights or privileges
contained in the original Award Agreement for the Stock Option on the same terms
and conditions.

11



--------------------------------------------------------------------------------



 



     (n) Notwithstanding Subsection (m) above, it shall not be a Modification to
change the terms of a Stock Option in any of the ways or for any of the purposes
specifically described in published guidance of the Internal Revenue Service as
not resulting in a modification, extension or renewal of a stock right or the
granting of a new stock right.
     (o) Subsequent to its grant, the exercise period of a Stock Option shall
not be extended to a date that is later than the earlier of (i) the date on
which the Option would expire by its original terms, or (ii) the 10th
anniversary of the original date of grant.
     (p) Except for adjustments as permitted by Section 4(e), once granted
hereunder, the option price of a Stock Option shall not be adjusted. The
substitutions and adjustments permitted by Section 4(e) shall be limited to
those substitutions and adjustments which will not result in the Stock Option,
as substituted or adjusted, constituting a “deferral of compensation” within the
meaning of Code Section 409A.
Section 7. Stock Appreciation Rights.
     (a) Grant and Exercise. Stock Appreciation Rights may be granted as Awards
under the Plan as either Freestanding Stock Appreciation Rights or Tandem Stock
Appreciation Rights. Freestanding Stock Appreciation Rights may be granted alone
or in addition to other Awards under the Plan. Tandem Stock Appreciation Rights
may be granted in conjunction with all or part of any Stock Option granted under
the Plan. Tandem Stock Appreciation Rights may be granted only at the time of
grant of the related Stock Option. Each grant of a Stock Appreciation Right
shall be confirmed by, and be subject to the terms of, an Award Agreement.
     (b) Freestanding Stock Appreciation Rights. A Freestanding Stock
Appreciation Right granted pursuant to Section 7(a), shall be exercisable as
determined by the Committee, but in no event after ten years from the date of
grant. The base price of a Freestanding Stock Appreciation Right shall be and
shall never become less than the Fair Market Value of a share of Stock on date
of grant. A Freestanding Stock Appreciation Right shall entitle the holder, upon
receipt of such right, to a cash payment determined by multiplying (i) the
difference between the base price of the Stock Appreciation Right and the Fair
Market Value of a share of Stock on the date of exercise of the Freestanding
Stock Appreciation Right, by (ii) the number of shares of Stock as to which such
Freestanding Stock Appreciation Right shall have been exercised. A Freestanding
Stock Appreciation Right may be exercised by giving written notice of exercise
to the Company or its designated agent specifying the number of shares of Stock
as to which Freestanding Stock Appreciation Right is being exercised.
     (c) Tandem Stock Appreciation Rights. A Tandem Stock Appreciation Right may
be exercised by an optionee in accordance with Section 7(d) by surrendering the
applicable portion of the related Stock Option in accordance with procedures
established by the Committee. Upon exercise and surrender, the optionee shall be
entitled to receive an amount determined in the manner prescribed in
Section 7(d). Stock Options which have been so surrendered shall no longer be
exercisable to the extent the related Tandem Stock Appreciation Right have been
exercised.
     (d) Tandem Stock Appreciation Rights Terms and Conditions. Tandem Stock
Appreciation Rights shall be subject to such terms and conditions as shall be
determined by the Committee, including the following:
     (i) The base price of a Tandem Stock Appreciation Right shall be and shall
never become less than the exercise price of the related Stock Option on date of
grant. Tandem Stock Appreciation Rights shall be exercisable only at such time
or times and to the extent that the Stock Options to which they relate are
exercisable in accordance with the provisions of Section 6 and this Section 7. A
Tandem Stock Appreciation

12



--------------------------------------------------------------------------------



 



Right shall terminate and no longer be exercisable upon the forfeiture,
termination, or exercise of the related Stock Option.
     (ii) Upon the exercise of a Tandem Stock Appreciation Right, an optionee
shall be entitled to receive an amount in cash, shares of Stock or both equal in
value to the excess of the Fair Market Value of one share of Stock over the
option price per share specified in the related Stock Option multiplied by the
number of shares in respect of which the Tandem Stock Appreciation Right shall
have been exercised, with the Committee having the right to determine the form
of payment.
     (iii) Tandem Stock Appreciation Rights shall be transferable only to
permitted transferees of the underlying Stock Option in accordance with
Section 6(e).
     (iv) Upon the exercise of a Tandem Stock Appreciation Right, the Stock
Option or part thereof to which such Tandem Stock Appreciation Right is related
shall be deemed to have been exercised for the purpose of the limitation set
forth in Section 4 on the number of shares of Common Stock to be issued under
the Plan, but only to the extent of the number of shares covered by the Tandem
Stock Appreciation Right at the time of exercise based on the value of the
Tandem Stock Appreciation Right at such time.
     (e) In the case of any Stock Appreciation Right providing for, or in which
the Committee has determined to make payment in whole or in part in Stock, the
holder thereof shall have no rights of a stockholder of the Company prior to the
proper exercise of such Stock Appreciation Right, and if requested, prior to
providing the representation described in Section 16(a), and the issuance of
Stock in respect thereof.
     (f) Modification. Notwithstanding any provision of this Plan or any Award
Agreement to the contrary, no Modification shall be made in respect to any Stock
Appreciation Right if such Modification would result in the Stock Appreciation
Right constituting a deferral of compensation or having an additional deferral
feature.
     (g) Subject to Subjection (h) below, a “Modification” for purposes of
Subsection (f), above, shall mean any change in the terms of an Stock
Appreciation Right (or change in the terms of the Plan or applicable Award
Agreement) that may provide the holder of the Stock Appreciation Right with a
direct or indirect reduction in the base price of the Stock Appreciation Right,
or an additional deferral feature, or an extension or renewal of the Stock
Appreciation Right, regardless of whether the holder in fact benefits from the
change in terms. An extension of a Stock Appreciation Right refers to the
granting to the holder of an additional period of time within which to exercise
the Stock Appreciation Right beyond the time originally prescribed. A renewal of
a Stock Appreciation Right is the granting by the Company of the same rights or
privileges contained in the original Award Agreement for the Stock Appreciation
Right on the same terms and conditions.
     (h) Notwithstanding Subsection (g) above, it shall not be a Modification to
change the terms of a Stock Appreciation Right in any of the ways or for any of
the purposes specifically described in published guidance of the Internal
Revenue Service as not resulting in a modification, extension or renewal of a
stock right or the granting of a new stock right.
     (i) Subsequent to its grant, no Stock Appreciation Right shall be extended
to a date that is later than the earlier of (i) the date on which the Stock
Appreciation Right would expire by its original terms, or (ii) the 10th
anniversary of the original date of grant.

13



--------------------------------------------------------------------------------



 



     (j) Except for adjustments as permitted by Section 4(e), once granted
hereunder, the base price of a Stock Appreciation Right shall not be adjusted.
The substitutions and adjustments permitted by Section 4(e) shall be limited to
those substitutions and adjustments which will not result in the Stock
Appreciation Right, as substituted or adjusted, constituting a “deferral of
compensation” within the meaning of Code Section 409A.
Section 8. Restricted Stock.
     (a) Administration. Shares of Restricted Stock may be granted either alone
or in addition to other Awards granted under the Plan. The Committee shall
determine the officers, employees, and directors to whom and the time or times
at which grants of Restricted Stock will be awarded, the number of shares to be
awarded to any participant, the time or times within which such Awards may be
subject to forfeiture and any other terms and conditions of the Awards, in
addition to those contained in Section 8(c). Each grant of Restricted Stock
shall be confirmed by, and be subject to the terms of a Restricted Stock
Agreement.
     The Committee may condition the grant or vesting of Restricted Stock upon
the attainment of specified performance measures of the participant or of the
Company or subsidiary, division or department of the Company for or within which
the participant is primarily employed or upon such other factors or criteria as
the Committee shall determine. Where the grant or vesting of Restricted Stock is
subject to the attainment of one or more Performance Goals, such shares of
Restricted Stock shall be released from such restrictions only after the
attainment of such Performance Goals has been certified by the Committee.
     The provisions of Restricted Stock Awards need not be the same with respect
to each recipient.
     (b) Awards and Certificates. Shares of Restricted Stock shall be evidenced
in such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates. Any certificate
issued in respect of shares of Restricted Stock shall be registered in the name
of such participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
2004 Stock Incentive Plan and a Restricted Stock Agreement. Copies of such Plan
and Restricted Stock Agreement are on file at the headquarters offices of
BorgWarner Inc.”

     The Committee may require that the certificates evidencing such shares be
held in custody by the Company until the restrictions thereon shall have lapsed
and that, as a condition of any Award of Restricted Stock, the participant shall
have delivered a stock power, endorsed in blank, relating to the Stock covered
by such Award.
     (c) Terms and Conditions. Shares of Restricted Stock shall be subject to
the following terms and conditions:
     (i) Subject to the provisions of the Plan and the applicable Restricted
Stock Agreement, during a period set by the Committee, commencing with the date
of such Award (the “Restriction Period”), the participant shall not be permitted
to sell, assign, transfer, pledge or otherwise encumber shares of Restricted
Stock. The Committee may provide for the lapse of such restrictions in
installments or otherwise and may accelerate or waive such restrictions, in
whole or in part, in each case based on period of service, performance of the
participant or of the Company or the subsidiary, division or department for
which the participant is employed or such other factors or criteria as the
Committee may determine.

14



--------------------------------------------------------------------------------



 



          (ii) Except as provided in this paragraph (ii) and Section 8(c)(i) and
the applicable Restricted Stock Agreement, the participant shall have, with
respect to the shares of Restricted Stock, all of the rights of a stockholder of
the Company holding the class or series of Stock that is the subject of the
Restricted Stock, including, if applicable, the right to vote the shares and the
right to receive any cash dividends. If so determined by the Committee and set
forth in the applicable Restricted Stock Agreement, and subject to Section 16(g)
of the Plan, (1) cash dividends on the shares of Stock that are the subject of
the Restricted Stock Award shall be automatically deferred and reinvested in
additional Restricted Stock, and (2) dividends payable in Stock shall be paid in
the form of Restricted Stock. Any cash dividend so reinvested or share dividend
so payable shall vest at the same time as the Restricted Stock to which it
relates. Absent such a provision regarding dividends in the applicable
Restricted Stock Agreement, any dividend payable with respect to Restricted
Stock shall be paid to the Participant no later than the end of the calendar
year in which the same dividends on Stock are paid to shareholders of Stock, or
if later, the 15th day of the third month following the date on which the same
dividends on Stock are paid to the Stock’s shareholders.
          (iii) Except to the extent otherwise provided in the applicable
Restricted Stock Agreement and Sections 8(c)(i), 8(c)(iv) and 12(a)(ii), upon a
participant’s Termination of Employment for any reason during the Restriction
Period, all shares still subject to restriction shall be forfeited by the
participant.
          (iv) Except to the extent otherwise provided in Section 12(a)(ii), in
the event that a participant’s employment is involuntarily terminated (other
than for Cause), or in the event of a participant’s Retirement, the Committee
shall have the discretion to waive in whole or in part any or all remaining
restrictions with respect to any or all of such participant’s shares of
Restricted Stock.
          (v) If and when the Restriction Period expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period,
unlegended certificates for such shares shall be delivered to the participant.
Section 9. Stock Units.
          (a) Administration. A Stock Unit is the grant of a right to receive a
share of Stock or the Fair Market Value in cash of a share of Stock, in the
future, at such time and upon such terms as the Committee shall establish. Stock
Units may be granted either alone or in addition to other Awards granted under
the Plan. The Committee shall determine the officers, employees, and directors
to whom and the time or times at which grants of Stock Units will be awarded,
the number of Stock Units to be awarded to any participant, the time or times
within which such Awards may be subject to forfeiture, and any other terms and
conditions of the Awards in addition to those contained in Section 9(b). The
provisions of Stock Units Awards need not be the same with respect to each
recipient. Each grant of Stock Units shall be confirmed by, and be subject to,
the terms of an Award Agreement.
     (b) Terms and Conditions. Stock Units shall be subject to the following
terms and conditions.
          (i) Subject to the provisions of the Plan and the applicable Award
Agreement, Stock Units may not be sold, assigned, transferred, pledged or
otherwise encumbered.
          (ii) Except to the extent otherwise provided in the applicable Award
Agreement and Sections 9(b)(iii) and 12(a)(iii), upon a participant’s
Termination of Employment for any reason prior to the date on which

15



--------------------------------------------------------------------------------



 



Stock Units awarded to the participant shall have vested, all rights to receive
cash or Stock in payment of such Stock Units shall be forfeited by the
participant.

          (iii) Except to the extent otherwise provided in Section 12(a)(iii),
in the event that a participant’s employment is involuntarily terminated (other
than for Cause), or in the event of a participant’s Retirement, the Committee
shall have the discretion to waive, in whole or in part, any or all remaining
payment limitations with respect to any or all of such participant’s Stock
Units.
          (iv) In any case in which the Committee has waived, in whole or in
part, any or all remaining payment limitations with respect to any or all of a
participant’s Stock Units, payment of such participant’s Stock Units shall occur
on the time(s) or event(s) otherwise specified pursuant to Subsection (vii) in
such participant’s Award Agreement
          (v) With respect to any grant of Stock Units, the recipient of such
grant shall acquire no rights of a shareholder of Stock unless and until the
recipient becomes the holder of shares of Stock delivered to such recipient with
respect to such Stock Units.
          (vi) The Committee may in its discretion provide that a participant
shall be entitled to receive dividend equivalents on outstanding Stock Units.
Such dividend equivalents may, as determined by the Committee at the time the
Award is granted, be (i) paid in cash, (ii) credited to the participant as
additional Stock Units, or (iii) any combination of cash and additional Stock
Units. If dividend equivalents are credited to the participant as additional
Stock Units, the number of additional Stock Units that shall be credited to the
participant with respect to any dividend on Stock shall not exceed the amount
that is the result of multiplying the number of Stock Units credited to the
participant on the dividend record date by the dividend paid on each share of
Stock, and then dividing this amount by the price per share of Stock on the
dividend payment date. For this purpose, the price per share of Stock shall be
its Fair Market Value for the dividend payment date. In the event no trading is
reported for the dividend payment date, the price per share of Stock shall be
the Fair Market Value for the most recent prior date for which trading for Stock
was reported on the New York Stock Exchange Composite Tape. A Stock Unit
credited to a recipient as a dividend equivalent shall vest at the same time as
the Stock Unit to which it relates. Any credit of dividend equivalents shall be
subject to Section 16(g) of the Plan. Any dividend payable with respect to Stock
Units that the Committee has determined shall be paid in cash shall be paid to
the Participant no later than the end of the calendar year in which the same
dividends on Stock are paid to shareholders of Stock, or if later, the 15th day
of the third month following the date on which the same dividends on Stock are
paid to the Stock’s shareholders.
          (vii) The Award Agreement for each award of Stock Units shall specify
the time(s) or event(s) of payment of vested Stock Units, which time(s) or
event(s) shall be limited to one or more of the following: (1) the date on which
the Stock Units shall have vested, (2) the date of the Award recipient’s
Termination of Employment, or (3) a specified date. In the case of an Award of
Stock Units providing for payment upon the vesting of the Stock Units, payment
shall be made as soon as administratively practicable thereafter, but in no
event later than March 15 of the year following the year in which occurs the
vesting of the Stock Units. In the case of an Award of Stock Units providing for
payment upon Termination of Employment, payment shall be made on or after the
Termination of Employment in the year in which the Termination of Employment
occurs, except that in the case of a Specified Employee, payment shall be made
on the first day of the seventh month following the month in which such
Termination of Employment occurs, or, if earlier, the date of the Award
recipient’s death. In the case of an Award of Stock Units providing for a
specified date for payment, payment shall be made as soon as practicable on or
after the specified date, but in no event no later than December 31 of the year
in which the specified date occurs.

16



--------------------------------------------------------------------------------



 



     (viii) On the time(s) or event(s) specified in the applicable Award
Agreement for the payment of cash or Stock with respect to vested Stock Units,
the Committee shall cause to be delivered to the participant, (A) a number of
shares of Stock equal to the number of vested Stock Units, or (B) cash equal to
the Fair Market Value of such number of shares of Stock, the form of payment
determined by the Committee in its discretion or as provided by in the
applicable Award Agreement.
     (ix) Notwithstanding any other provision of this Plan to the contrary, the
time(s) or event(s) for payment of Stock Units specified pursuant to Subsection
(viii), above, shall not be accelerated for any reason, other than as
specifically provided in Code Section 409A and the guidance issued thereunder.
Section 10. Performance Units.
     (a) Administration. Performance Units may be awarded to officers and
employees of the Company, its subsidiaries and Affiliates, either alone or in
addition to other Awards under the Plan. The Committee shall determine the
officers and employees to whom, and the time or times at which, Performance
Units shall be awarded, the number of Performance Units to be awarded to any
participant, the duration of the Performance Period and any other terms and
conditions of the Award, in addition to those contained in Section 10(b). Each
grant of Performance Units shall be confirmed by, and be subject to, the terms
of an Award Agreement.
     (b) Terms and Conditions. Performance Units shall be subject to the
following terms and conditions.
     (i) The Committee may, prior to or at the time of the grant, designate
Performance Units, in which event it shall condition payment with respect
thereto to the attainment of Performance Goals. The Committee may also condition
Performance Unit payments upon the continued service of the participant. The
provisions of such Awards (including without limitation any applicable
Performance Goals) need not be the same with respect to each recipient. Subject
to the provisions of the Plan and the applicable Award Agreement, Performance
Units may not be sold, assigned, transferred, pledged or otherwise encumbered
during the Performance Period.
     (ii) Except to the extent otherwise provided in the applicable Award
Agreement and Sections 10(b)(iii) and 12(a)(iv), upon a participant’s
Termination of Employment for any reason during the Performance Period or before
any applicable Performance Goals are satisfied, all rights to receive cash or
Stock in payment of the Performance Units shall be forfeited by the participant.
     (iii) Except to the extent otherwise provided in Section 12(a)(iv), in the
event that a participant’s employment is involuntarily terminated (other than
for Cause), or in the event of a participant’s Retirement, the Committee shall
have the discretion to waive, in whole or in part, any or all remaining payment
limitations with respect to any or all of such participant’s Performance Units.
     (iv) In any case in which the Committee has, prior to the expiration of the
Performance Period, waived, in whole or in part, any or all payment limitations
with respect to a participant’s Performance Units, such participant shall
receive payment with respect to his or her Performance Units in the year
following the year in which the Performance Period ends or would have ended, at
the same time as the Committee has provided for payment to all other Award
recipients.

17



--------------------------------------------------------------------------------



 



     (v) At the expiration of the Performance Period, the Committee shall
evaluate the extent to which the Performance Goals for the Award have been
achieved and shall determine the number of Performance Units granted to the
participant which shall have been earned, and the cash value thereof. The
Committee shall then cause to be delivered to the participant (A) a cash payment
equal in amount to the cash value of the Performance Units, or (B) shares of
Stock equal in value to the cash value of the Performance Units, the form of
payment determined by the Committee in its discretion or as provided in the
applicable AwardAgreement. If Performance Units may, or are to be paid in Stock,
the Committee shall designate in the applicable Award Agreement a method of
converting the Performance Units into Stock based on the Fair Market Value of
the Stock. Payment shall occur as soon as administratively practicable
thereafter, but in no event later than March 15 of the year following the year
in which the Performance Period ends.
Section 11. Performance Shares.
     (a) Administration. Performance Shares may be awarded to officers and
employees of the Company, its subsidiaries and Affiliates, either alone or in
addition to other Awards under the Plan. The Committee shall determine the
officers and employees to whom, and the time or times at which, Performance
Shares shall be awarded, the number of Performance Shares to be awarded to any
participant, the duration of the Performance Period and any other terms and
conditions of the Award, in addition to those contained in Section 11(b). Each
grant of Performance Shares shall be confirmed by, and be subject to, the terms
of an Award Agreement.
     (b) Terms and Conditions. Performance Shares shall be subject to the
following terms and conditions.
     (i) The Committee may, prior to or at the time of the grant, designate
Performance Shares, in which event it shall condition payment with respect
thereto to the attainment of Performance Goals. The Committee may also condition
Performance Share payments upon the continued service of the participant. The
provisions of such Awards (including without limitation any applicable
Performance Goals) need not be the same with respect to each recipient. Subject
to the provisions of the Plan and the applicable Award Agreement, Performance
Shares may not be sold, assigned, transferred, pledged or otherwise encumbered
during the Performance Period.
     (ii) Except to the extent otherwise provided in the applicable Award
Agreement and Sections 11(b)(iii) and 12(a)(iv), upon a participant’s
Termination of Employment for any reason during the Performance Period or before
any applicable Performance Goals are satisfied, all rights to receive cash or
Stock in payment of the Performance Shares shall be forfeited by the
participant.
     (iii) Except to the extent otherwise provided in Section 12(a)(iv), in the
event that a participant’s employment is involuntarily terminated (other than
for Cause), or in the event of a participant’s Retirement, the Committee shall
have the discretion to waive, in whole or in part, any or all remaining payment
limitations with respect to any or all such participant’s Performance Shares.
     (iv) In any case in which the Committee has waived, in whole or in part,
prior to the expiration of the Performance Period, any or all payment
limitations with respect to a participant’s Performance Shares, such participant
shall receive payment with respect to his or her Performance Shares in the year
following the year in which Performance Period ends, at the same time as the
Committee has provided for payment to all other Award recipients.

18



--------------------------------------------------------------------------------



 



     (v) At the expiration of the Performance Period, the Committee shall
evaluate the extent to which the Performance Goals for the Award have been
achieved and shall determine the number of Performance Shares granted to the
participant which shall have been earned, and the cash value thereof. The
Committee shall then cause to be delivered to the participant (A) a number of
shares of Stock equal to the number of Performance Shares determined by the
Committee to have been earned, or (B) cash equal to the Fair Market Value of
such number of shares of Stock, the form of payment determined by the Committee
in its discretion or as provided in the applicable Award Agreement. Payment
shall occur as soon as administratively practicable thereafter, but in no event
later than March 15 of the year following the year in which the Performance
Period ends.
Section 12. Change in Control Provisions.
     (a) Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control:
     (i) Any Stock Options and Stock Appreciation Rights outstanding as of the
date such Change in Control is determined to have occurred and not then
exercisable and vested shall become fully exercisable and vested to the full
extent of the original grant.
     (ii) The restrictions applicable to any outstanding Restricted Stock shall
lapse, and such Restricted Stock shall become free of all restrictions and
become fully vested and transferable to the full extent of the original grant.
     (iii) The restrictions applicable to any outstanding Stock Units shall
lapse, and such Stock Units shall become free of all restrictions and become
fully vested. Payment for Stock Units that have vested as a result of this
Section 12(a)(iii) shall occur on the time(s) or event(s) otherwise specified in
the Award recipient’s Award Agreement.
     (iv) The restrictions applicable to any outstanding Performance Units and
Performance Shares shall lapse, the Performance Goals of all such outstanding
Performance Units and Performance Shares shall be deemed to have been achieved
at target levels, the relevant Performance Period shall be deemed to have ended
on the effective date of the Change of Control, and all other terms and
conditions thereto shall be deemed to have been satisfied. If due to a Change in
Control, a Performance Period is shortened, the target Performance Award
initially established for such Performance Period shall be prorated by
multiplying the initial target Performance Award by a fraction, the numerator of
which is the actual number of whole months in the shortened Performance Period
and the denominator of which is the number of whole months in the original
Performance Period. Payment for such Performance Units and Performance Shares
that vest as a result of the Change in Control shall be made in cash or Stock
(as determined by the Committee) as promptly as is practicable upon such
vesting, but in no event later than March 15 of the year following the year in
which the Performance Units and Performance Shares shall have vested pursuant to
this Section 12. Payment for Performance Units and Performance Shares that have
vested prior to the Change in Control as a result of the Committee’s waiver of
payment limitations prior to the date of the Change in Control shall be made in
cash or Stock (as determined by the Committee) in the year following the year in
which the Performance Period would have otherwise ended absent a Change in
Control, or if earlier (ii) as soon as practicable in the year in which the
Award recipient’s Termination of Employment occurs; provided however, that in
the case of a “Specified Employee” who becomes entitled to payment of
Performance Units or Performance Shares under this Section 12 by reason of his
or her Termination of Employment, payment shall be made on the first day of the
seventh month following the month in which such Termination of Employment
occurs, or, if earlier, the date of the Specified Employee’s death.

19



--------------------------------------------------------------------------------



 



     (b) Definition of Change in Control. For purposes of the Plan, a “Change in
Control” shall mean the happening of any of the following events:
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act )(a “Person ‘”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (A) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (b), the following acquisitions shall not constitute a Change in
Control: (W) any acquisition directly from the Company, (X) any acquisition by
the Company, (Y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (Z) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this
Section 12(b); or (ii) Individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
     (iii) Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation (each
of the foregoing, a “Business Combination”), in each case, unless, following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
sixty percent (60%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, twenty percent (20%) or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
     (iv) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

20



--------------------------------------------------------------------------------



 



     (c) Change in Control Price. For purposes of the Plan, “Change in Control
Price” means the higher of (i) the highest reported sales price, regular way, of
a share of Stock in any transaction reported on the New York Stock Exchange
Composite Tape or other national exchange on which such shares are listed or on
NASDAQ during the sixty-day (60-day) period prior to and including the date of a
Change in Control or (ii) if the Change in Control is the result of a tender or
exchange offer or a Business Combination, the highest price per share of Stock
paid in such tender or exchange offer or Business Combination; provided,
however, that (X) in the case of a Stock Option which (I) is held by an optionee
who is an officer or director of the Company and is subject to Section 16(b) of
the Exchange Act and (II) was granted within two hundred forty (240) days of the
Change in Control, then the Change in Control Price for such Stock Option shall
be the Fair Market Value of the Stock on the date such Stock Option is exercised
or cancelled and (Y) in the case of Incentive Stock Options and Stock
Appreciation Rights relating to Incentive Stock Options, the Change in Control
Price shall be in all cases the Fair Market Value of the Stock on the date such
Incentive Stock Option or Stock Appreciation Right is exercised. To the extent
that the consideration paid in any such transaction described above consists all
or in part of securities or other non-cash consideration, the value of such
securities or other non-cash consideration shall be determined in the sole
discretion of the Board.

21



--------------------------------------------------------------------------------



 



Section 13. Term, Amendment and Termination.
     Unless terminated sooner by the Board, the Plan will terminate on the date
that immediately precedes the tenth (10th) anniversary of the Plan’s effective
date. Awards outstanding as of the date on which the Plan terminates shall not
be affected or impaired by the termination of the Plan.
     The Board may amend, alter, or discontinue the Plan at any time, but no
amendment, alteration or discontinuation shall be made which would (i) impair
the rights of a participant under an Award theretofore granted without the
participant’s consent, except such an amendment made to cause the Plan to
qualify for the exemption provided by Rule 16b-3 or for Awards to qualify for
the “qualified performance-based compensation” exception provided by
Section 1.162-27(e) of the Income Tax Regulations (where the Committee has
intended that such Awards qualify for the exception), (ii) disqualify the Plan
from the exemption provided by Rule 16b-3, or (iii) extend the term of the Plan.
In addition, no such amendment shall be made without the approval of the
Company’s stockholders to the extent such approval is required by law or
agreement.
     The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall impair the rights of
any holder without the holder’s consent except such an amendment made to cause
the Plan or Award to qualify for the exemption provided by Rule 16b-3 or for the
Award to qualify for the “qualified performance-based compensation” exception
provided by Section 1.162-27(e) of the Income Tax Regulations (where the
Committee has intended that such Award qualify for the exception).
     Subject to the above provisions, the Board shall have the authority to
amend the Plan and the terms of any Award theretofore granted to take into
account changes in law and tax and accounting rules.
Section 14. Unfunded Status of Plan.
     It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Stock or make payments; provided, however, that, unless the Committee
otherwise determines, the existence of such trusts or other arrangements is
consistent with the “unfunded” status of the Plan.
Section 15. Cancellation and Rescission of Awards.
     The Committee may cancel, declare forfeited, or rescind any unexercised,
undelivered, or unpaid Award upon its determining that (i) a participant has
violated the terms of the Plan or the Award Agreement under which such Award has
been made, or (ii) the participant has committed a Breach of Conduct. In
addition, for a period of one (1) year following the exercise, payment or
delivery of an Award, the Committee may rescind any such exercise, payment or
delivery of an Award upon its determining that the participant committed a
Breach of Conduct prior to the exercise, payment or delivery of the Award, or
within six (6) months thereafter.
     In the case of an Award’s cancellation, forfeiture, or rescission due to a
Breach of Conduct by reason of the participant’s conviction of, or entering a
guilty plea, no contest plea or nolo contendre plea to any felony or to any
crime involving dishonesty or moral turpitude, the Committee’s determination
that a participant has committed a Breach of Conduct, and its decision to
require rescission of an Award’s exercise, payment or delivery shall be
conclusive, binding, and final on all parties. In all other cases, the
Committee’s determination that a participant has violated the terms of the Plan
or the Award, or has committed a Breach of Conduct, and the Committee’s decision
to

22



--------------------------------------------------------------------------------



 



cancel, declare forfeited or rescind an Award or to require rescission of an
Award’s exercise, payment or delivery shall be conclusive, binding, and final on
all parties unless the participant makes a written request to the Committee to
review such determination and decision within thirty (30) days of the
Committee’s written notice of such actions to the participant. In the event of
such a written request, the members of the Board who are “independent directors”
within the meaning of the applicable stock exchange rule (including members of
the Committee) shall review the Committee’s determination no later than the next
regularly scheduled meeting of the Board. If, following its review, such
directors approve, by a majority vote, (i) the Committee’s determination that
the participant violated the terms of the Plan or the Award or committed a
Breach of Conduct, and (ii) the Committee’s decision to cancel, declare
forfeited, or rescind the Award, such determination and decision shall thereupon
be conclusive, binding, and final on all parties.
     In the event an Award is rescinded, the affected participant shall repay or
return to the Company any cash amount, Stock, or other property received from
the Company upon the exercise, payment or delivery of such Award (or, if the
participant has disposed of the Stock or other property received and cannot
return it, its cash value at the time of exercise, payment or delivery), and, in
the case of Stock or other property delivered to the participant, any gain or
profit realized by the participant in a subsequent sale or other disposition of
such Stock or other property. Such repayment and (or) delivery shall be on such
terms and conditions as the Committee shall prescribe.
Section 16. General Provisions.
     (a) The Committee may require each person purchasing or receiving shares
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to the distribution thereof.
The certificates for such shares may include any legend which the Committee
deems appropriate to reflect any restrictions on transfer.
     All certificates for shares of Stock or other securities delivered under
the Plan shall be subject to such stock transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations and other
requirements of the Commission, any stock exchange upon which the Stock is then
listed and any applicable Federal or state securities law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. The Company shall have no obligation to issue or
deliver certificates for shares of Stock under the Plan prior to (i) obtaining
approval from any governmental agency which the Company determines is necessary
or advisable, (ii) admission of such shares to listing on the stock exchange on
which the Stock may be listed, and (iii) completion of any registration or other
qualification of such shares under any state or federal law or ruling of any
governmental body which the Company determines to be necessary or advisable.
     (b) Notwithstanding any other provisions of this Plan, the following shall
apply to any person subject to Section 16 of the Exchange Act, except in the
case of death or disability or unless Section 16 shall be amended to provide
otherwise than as described below, in which event this Plan shall be amended to
conform to Section 16, as amended:
     (i) Restricted stock or other equity securities (within the meaning used in
Rule 16b-3) offered pursuant to this Plan must be held by the person for at
least six (6) months from the date of grant; and
     (ii) At least six (6) months must elapse from the date of acquisition of
any Stock Option, Stock Appreciation Right, Stock Unit, Performance Share,
Performance Unit or other derivative security (within the meaning used in
Rule 16b-3) issued pursuant to the Plan to the date of disposition of such
derivative security (other than upon exercise or conversion) or its underlying
security.

23



--------------------------------------------------------------------------------



 



     (c) Nothing contained in the Plan shall prevent the Company or any
subsidiary or Affiliate from adopting other or additional compensation
arrangements for its employees.
     (d) The adoption of the Plan shall not confer upon any employee any right
to continued employment nor shall it interfere in any way with the right of the
Company or any subsidiary or Affiliate to terminate the employment of any
employee at any time.
     (e) No later than the date as of which an amount first becomes includible
in the gross income of the participant for Federal income tax purposes with
respect to any Award under the Plan, the participant shall pay to the Company,
or make arrangements satisfactory to the Company regarding the payment of, any
Federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. Unless otherwise determined by the
Committee, withholding obligations may be settled with Stock, including Stock
that is part of the Award that gives rise to the withholding requirement. The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements, and the Company, its subsidiaries and its Affiliates shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the participant. The Committee may establish such
procedures as it deems appropriate, including the making of irrevocable
elections, for the settlement of withholding obligations with Stock.
     (f) At the time of grant, the Committee may provide in connection with any
grant made under the Plan that the shares of Stock received as a result of such
grant shall be subject to a right of first refusal pursuant to which the
participant shall be required to offer to the Company any shares that the
participant wishes to sell at the then Fair Market Value of the Stock, subject
to such other terms and conditions as the Committee may specify at the time of
grant.
     (g) The reinvestment of cash dividends in additional shares of Restricted
Stock, and the crediting of dividend equivalents or interest equivalents (if
such interest equivalents are payable in Stock when distributed) on Stock Units
or on the deferred payment of Stock Units, Performance Units or Performance
Shares shall only be permissible if sufficient shares of Stock are available
under Section 4 (taking into account then outstanding Awards).
     (h) The Committee shall establish such procedures as it deems appropriate
for a participant to designate a beneficiary to whom any amounts payable in the
event of the participant’s death are to be paid.
     (i) It is intended that payments under the Stock Options, Stock
Appreciation Rights, Performance Units, and Performance Shares provisions of the
Plan to recipients who are “covered officers” within the meaning of
Section 162(m)(3) of the Internal Revenue Code (“Code”) constitute “qualified
performance-based compensation” within the meaning of 1.162-27(e) of the Income
Tax Regulations. Awards of Restricted Stock may be designated by the Committee
as intended to constitute “qualified performance-based compensation” in the
relevant Award Agreement. To the maximum extent possible, the Plan and the terms
of any Stock Options, Stock Appreciation Rights, Performance Units, Performance
Shares, and, where applicable, Restricted Stock, shall be so interpreted and
construed.
     (j) It is intended that Stock Options awarded pursuant to Section 6, Stock
Appreciation Rights awarded pursuant to Section 7, and Restricted Stock awarded
pursuant to Section 8 not constitute a “deferral of compensation within the
meaning of Code Section 409A. It is further intended that Performance Shares and
Performance Units granted pursuant to Sections 10 and 11 not constitute a
“deferral of compensation” within the meaning of Code Section 409A excepting,
however, Performance Shares and Performance Units that become vested as a result
of the Committee’s waiver of payment limitations prior to the end of the
applicable

24



--------------------------------------------------------------------------------



 



Performance Period. Finally, it is intended that Stock Units awarded pursuant to
Section 9, and Performance Units and Performance Shares that are or become
vested as a result of the Committee’s waiver of payment limitations prior to the
end of the applicable Performance Period satisfy the requirements of Code
Sections 409A(2) through (a)(4) in all material respects. This Plan shall be
interpreted for all purposes and operated to the extent necessary in order to
comply with the intent expressed in this paragraph.

     (k) If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be impaired or affected thereby.
     (l) The Plan and all Awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware
without taking into account its conflict of laws provisions.
Section 17. Effective Date of Amendment and Restatement.
     The Plan was originally effective April 21, 2004, the date on which it was
approved by shareholders of the Company. The Plan was then amended and restated
effective April 26, 2006, the date on which it was approved by shareholders of
the Company, which amendment and restatement applies to any Awards granted prior
to the effective date of such amendment and restatement that remained
outstanding as of such date and to Awards granted thereafter. The Plan has been
additionally amended and restated effective January 1, 2009 for amendments
required by Section 409A of the Internal Revenue Code, which amendment and
restatement shall apply to any Awards granted prior to the effective date of
such amendment and restatement that remain outstanding as of such date and to
Awards granted thereafter. The Plan’s original effective date of April 21, 2004
shall remain its effective date for purposes of Section 13.

25